i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00764-CR

                                       Thomas Eugene SUDDS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 274th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 05-1981-CR
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 17, 2010

DISMISSED

           On January 27, 2010, appellant’s court-appointed attorney filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), in which he asserted there are no meritorious issues to raise on

appeal. Counsel informed appellant of his right to file his own brief. Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). On February 1, 2010, we issued an order informing appellant that
                                                                                       04-09-00764-CR

if he wished to file a pro se brief, he must do so within sixty days. See Bruns, 924 S.W.2d at 177 n.1.

In response, appellant has filed a motion to dismiss this appeal. We grant the motion and dismiss this

appeal. See TEX . R. APP . P. 42.2(a).



                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-